NO. 12-18-00291-CV
                                IN THE COURT OF APPEALS
                  TWELFTH COURT OF APPEALS DISTRICT
                                             TYLER, TEXAS

 IN RE:                                                       §

 MICHAEL L. BIRD,                                             §   ORIGINAL PROCEEDING

 RELATOR                                                      §

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Michael L. Bird filed this original proceeding to challenge a temporary order in a suit
affecting the parent child relationship and the denial of his motion to transfer. 1 On January 16, 2019,
this Court conditionally granted Bird’s petition and directed Respondent to vacate her December 15,
2016, order denying Bird’s motion to transfer and issue an order transferring the case to Bell County.
By an order signed on January 28, Respondent complied with this Court’s opinion and order,
rendering this proceeding moot. Accordingly, we dismiss Bird’s petition for writ of mandamus as
moot.
Opinion delivered January 31, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                    (PUBLISH)

         1
          Respondent is the Honorable Pam Fletcher, Judge of the 349th District Court in Houston County, Texas. The
Real Party in Interest is Angelique Ledesma.
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                          JANUARY 31, 2019

                                        NO. 12-18-00291-CV



                                        MICHAEL L. BIRD,
                                            Relator
                                              V.

                                     HON. PAM FLETCHER,
                                           Respondent


                                       ORIGINAL PROCEEDING

               ON THIS DAY came to be heard the petition for writ of mandamus filed by
Michael L. Bird, who is the relator in cause number12-18-00291-CV, and the petitioner in trial
court cause number 060-050, pending on the docket of the 349th District Court of Houston County,
Texas. Said petition for writ of mandamus having been filed herein on October 23, 2018, and the
same having been duly considered, because it is the opinion of this Court that the writ should not
issue, it is therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ
of mandamus be, and the same is, hereby dismissed as moot.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.